Citation Nr: 0611768	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-31 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bullous emphysema, during the period from October 22, 
2002 to August 15, 2003.

2.  Entitlement to a rating in excess of 10 percent for 
bullous emphysema since August 16, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
September 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision that 
granted service connection for bullous emphysema and assigned 
an initial 10 percent rating, effective March 19, 2003.  The 
veteran filed a notice of disagreement (NOD) in April 2003.  
By rating action of March 2003, the RO assigned an earlier 
effective date of October 22, 2002 for the grant of service 
connection for bullous emphysema, and assigned an initial 30 
percent rating from that date to August 15, 2003; the RO also 
assigned an initial 10 percent rating from August 16, 2003.  
The RO issued a statement of the case (SOC) in September 2003 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later that month.

In March 2004, the veteran testified during a hearing before 
RO personnel and in March 2006, the veteran testified during 
a hearing before the undersigned Veterans Law Judge; a 
transcript of both hearings is of record.

In April 2006, the undersigned Veterans Law Judge granted the 
veteran's motion to advance this appeal on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).

Because the appeal involves a request for higher ratings 
following the grant of service connection, the Board has 
characterized them in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Board's decision on the claim for a higher initial rating 
for bullous emphysema, for the period from October 22, 2002 
to August 15, 2003, is set forth below.  The matter of a 
higher rating for bullous emphysema since August 16, 2003 is 
addressed in the remand following the order; that being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim for an initial rating in excess of 30 
percent for bullous emphysema, during the period from October 
22, 2002 to August 15, 2003, has been accomplished.

2.  From the October 22, 2002 effective date of the grant of 
service connection through August 15, 2003, pulmonary 
function test results have reflected that the veteran's 
Forced Vital Capacity (FVC) is 112 percent predicted value, 
his Forced Expiratory Volume in one second (FEV-1) is 97 
percent predicted, and his FEV-1/FVC ratio is 66 percent. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for the veteran's service-connected bullous 
emphysema, for the period from October 22, 2002 to August 15, 
2003, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code 6603 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim for a higher initial rating for bullous 
emphysema, for the period from October 22, 2002 to August 15, 
2003, has been accomplished.

Through the November 2002 notice letter issued prior to the 
rating decision on appeal, the RO notified the veteran of the 
requirements for establishing service connection., and his 
and VA's  responsibilities in connection with the claim.  
After service connection was granted, and the veteran 
disagreed with the initial rating assigned, the August 2003 
SOC,, December 2004, and August 2005 notice lettersand the 
March 2005 SSOC, the appellant and his representative were 
notified of the legal criteria governing the claim, and the 
bases for the denial of the claim; the SOC and SSOC addressed 
the evidence that had been considered in connection with the 
appeal,.  After each, the appellant was afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that, the November 2002 notice letter, 
and, specifically in connection with the veteran's appeal for 
higher rating, the August 2005 notice letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)). In those letters, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, and/or records 
from other Federal agencies.  The RO also requested that the 
appellant d to identify and provide the necessary releases 
for any medical providers from which he wished the RO obtain 
and consider evidence.  Additionally, in the December 2004 
letter, the veteran was advised that his assistance was 
needed to obtain private medical records from physicians the 
veteran had identified, but who had failed to respond to the 
RO's request for medical records and in the August 2005 
notice letter, the appellant was invited to submit evidence 
in his possession that supported his claim. 

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As noted above, the Board finds that the four 
content on notice requirements have been met in this appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the matters now before the Board, the documents strictly 
meeting the VCAA's notice requirements were provided to the 
appellant after the April 2003 rating action on appeal, and 
well after a substantially complete application was received.  
However, the Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  In this regard, the Board finds that, in 
this appeal, any delay in issuing section 5103(a) notice was 
not prejudicial to the appellant because it did not affect 
the essential fairness of the adjudication, in that the 
appellant's claim was fully developed at the time of the most 
recent adjudication.  As indicated above, the rating action, 
numerous RO letters, SOC, and the SSOC have repeatedly 
explained to the appellant what was needed to substantiate 
his claims.  As a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the appellant's 
appeal.  The RO most recently readjudicated the appellant's 
claims in March 2005 on the basis of all the evidence of 
record, as reflected in the SSOC.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).

More recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), the Court indicated 
that in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for the 
applicable rating code.  This was accomplished in the SOC and 
SSOCs, which is sufficient under Dingess/Hartman.  The Court 
also stated that VA notice must include information regarding 
the effective date that may be assigned.  In this case, the 
veteran and his representative have been provided the 
applicable criteria.  See the August 2003 SOC and March 2005 
SSOC.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims, to 
include obtaining military, VA, and private medical and 
examination records.  In addition, in connection with the 
claim, the RO arranged for the appellant to undergo VA 
examinations, the reports of which are of record.  The 
appellant and his representative have been given the 
opportunity to submit evidence to support his claim, which 
they have done.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that needs to be obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim for a higher initial rating for 
bullous emphysema for the period from October 22, 2002 to 
August 15, 2003.  

II.  Analysis

The veteran contends that his service-connected bullous 
emphysema is more severe than reflected by the initial 30 
percent rating, assigned following the initial grant of 
service connection for the period from October 22, 2002, to 
August 15, 2003.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.

Historically, the veteran's bullous emphysema has been rated 
under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 
(DC) 6603.  By rating action of April 2003, service 
connection for that disorder was granted and a 10 percent 
rating assigned from March 19, 2003.  By rating action of 
August 2003, the RO assigned an earlier effective date of 
October 22, 2002, for the grant of service connection for 
bullous emphysema, and assigned an initial 30 percent rating 
from that date to August 15, 2003; the RO also assigned a 10 
percent rating from August 16, 2003.

As noted above, the veteran's service-connected bullous 
emphysema is evaluated under Diagnostic Code 6603, which 
provides that a 10 percent rating is warranted when FEV-1 is 
71 to 80 percent of the predicted value, or the FEV-1/FVC 
ratio is 71 to 80 percent of the predicted value, or a DLCO 
(SB) of 66 to 80 percent of the predicted value.  38 C.F.R. § 
4.97, Diagnostic  Code 6603.  A 30 percent rating is 
warranted if FEV-1 is 56  to 70 percent of the predicted 
value, or the FEV-1/FVC ratio is 56 to 70 percent of the 
predicted value, or; DLCO (SB) is 56 to 65 percent of the 
predicted value.  For a rating of 60 percent: FEV-1 of 40-to-
55 percent  predicted, or FEV-1/FVC of 40 to 55 percent, or 
DLCO (SB) of  40-to-55 percent, or maximum oxygen consumption 
of 15 to 20  ml/kg/min with cardiorespiratory limit. For a 
rating of 100 percent: FEV-1 less than 40 percent  predicted, 
or FEV-1/FVC less than 40 percent, or DLCO (SB) less than 40 
percent predicted, or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiac or respiratory 
limitation, or cor pulmonale (right heart failure), or right 
ventricular hypertrophy, or pulmonary  hypertension shown by 
Echo or cardiac catheterization, or episode(s) of acute 
respiratory failure, or requires outpatient oxygen therapy.  
Id.  

Considering the record in light of the above-cited criteria, 
the Board finds that at no point since the October 22, 2002, 
effective date of the grant of service connection to August 
15, 2003, have the criteria for an initial disability rating 
in excess of 30 percent for bullous emphysema been met.

A November 2002 outpatient record from Scripps Clinic 
reflects that spirometry demonstrated evidence of only 
minimal flow obstruction, with an FVC of 4.31 liters which is 
112 percent  predicted, an FEV1 of 2.84 liters which is 97 
percent of predicted, with an FEV1 over FVC percent  of 66 
percent predicted.  These clinical findings are consistent 
with no more than a 30 percent rating under DC 6603.

A March 2003 VA examination report reflects that the claims 
file was reviewed.  On examination the veteran's had 
decreased breath sounds, right worse than left.  There were a 
few rales of the right lower lung field noted.  The examiner 
referred to pulmonary function testing results from the 
Scripps Clinic in November 2002, as noted above.  However, 
additional testing was not performed during the VA 
examination.  The diagnosis was bullous emphysema and 
interstitial lung disease.  

A June 2003 outpatient record from Scripps Clinic reflects 
that the veteran was without major complaints of cough, 
wheeze or chest congestion.  Chest examination demonstrated 
clear lung fields, breathe sound were somewhat distant, and 
the physician noted that he did not hear wheezing.  The 
physician indicated that he had reviewed with the veteran a 
November 2002 x-ray finding apical bullous disease and his 
pulmonary function test results from that same month.  
However, no contemporaneous pulmonary function testing was 
conducted at this time.  

The Board points out that the only pulmonary function test 
findings during this time period was in November 2002, and 
those results alone do not provide a basis for assigning a 
rating higher than 30 percent during the period from October 
22, 2002 to August 15, 2003, under DC 6603.  Hence, there is 
no basis for assigning the next higher rating of 60 percent 
during this time period.  Since the criteria for the next 
higher, 60 percent rating have not been met, it logically 
follows that the criteria for any rating higher than 60 
percent also have not been met. 

Under these circumstances, the Board finds that the claim for 
an initial disability rating in excess of 30 percent for 
bullous emphysema for the period from October 22, 2002, to 
August 15, 2003, must be denied.

In adjudicating the claim, the Board has considered the 
veteran's subjective complaints of shortness of breath and 
coughing.  While the Board in no way discounts the 
difficulties the veteran experiences with regard to his 
bullous emphysema, the objective evidence simply does not 
support the assignment of a rating in excess of 30 percent 
for bullous emphysema, at any point during the period from 
the October 22, 2002 effective date of the grant of service 
connection to August 15, 2003, for that condition. 

Moreover, given the mechanical method of deriving ratings for 
pulmonary emphysema, the Board has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the pulmonary function testing of record 
during the indicated time period.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6603.  See generally Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  Hence, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

An initial disability rating in excess of 30 percent for 
bullous emphysema, for the period from October 22, 2002 to 
August 15, 2003, is denied.


REMAND

The Board finds that additional RO action on the claim for a 
higher rating for bullous emphysema from Augus 16, 2003is 
warranted. 

Initially, the Board points out that during the most recent 
VA examination in August 2003, pulmonary function testing 
revealed an FVC of 3.54 liters which is 88.5 percent of 
predicted, an FEV1 of 2.39 liters which is 93.4 percent 
predicted, with an FEV1/FVC percent of 67 percent predicted.  
A November 2003 Scripps Clinic outpatient record reveals that 
spirometry demonstrated evidence of minimal flow obstruction 
and normal lung function with an FVC of 3.60 liters which is 
93 percent of predicted, an FEV1 of 2.56 liters which is 86 
percent predicted, with an FEV1/FVC percent of 71 percent of 
predicated.  After a review of the record, the Board finds 
that more contemporaneous medical findings are needed to 
resolve this claim.  See 38 U.S.C.A. § 5103A(d). 

The Board notes that the veteran's respiratory disability, 
manifested by bullous emphysema and interstitial lung 
disease, is rated as 10 percent disabling since August 16, 
2003, under 38 C.F.R. § 4.97, Diagnostic Code 6603 (2005). 
Under that Diagnostic Code, the criteria provides, in 
particular, for compensation based on findings from a 
pulmonary function test (PFT).  A PFT's findings, among other 
things, measure forced expiratory volume in one second (FEV-
1), forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC), diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)), as 
well as the maximum oxygen consumption in ml/kg/min.

As reflected above, the most recent pulmonary function test 
in November 2003 reflects findings for FVC, FEV-1, and FEV-
1/FVC, but no finding for DLCO (SB) and no discussion or 
finding with regard to maximum oxygen consumption.  The 
August 2003 VA pulmonary function tests also reflects no  
discussion or finding with regard to maximum oxygen 
consumption.  While current findings for FEV-1, FEV-1/FVC, 
and (DLCO (SB)) do not allow for a rating greater than 10 
percent for the veteran's service-connected respiratory 
disability, the Board can not say unequivocally that an 
increase would not be warranted absent current pulmonary 
function testing as well as findings for maximum oxygen 
consumption.  In addition, during the March 2006 hearing, the 
veteran essentially testified that his respiratory disability 
had become progressively worse since the most recent VA 
examination in August 2003.

Hence, the RO should arrange for the veteran to undergo VA 
respiratory examination, by a physician, that includes 
pulmonary function testing, and clinical and diagnostic 
findings responsive to the applicable rating criteria, at an 
appropriate VA medical facility. See 38 U.S.C. § 5103A.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claims.  See 38 C.F.R. § 3.655 (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy (ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently does not includes an VA treatment records; 
however, during the March 2006 hearing, the veteran testified 
that he was hospitalized at the VA Medical Center (VAMC) in 
La Jolla, California for treatment of his service-connected 
bullous emphysema.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v.  West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the La Jolla VAMC, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005) as regards requesting records from 
Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claims 
on appeal. The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2004) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
request that the veteran furnish evidence in his possession.  
The RO should also ensure that its notice to the appellant 
meets the requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006) as regards claims arising out of 
claims for service connection, if not otherwise met.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).  The RO should specifically request 
that the veteran provide authorization to enable it to obtain 
treatment records from the Scripps Clinic from December 2004 
to the present.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claim for a rating in excess of 10 
percent for bullous emphysema, since August 16, 2003should 
include continued consideration of whether staged rating 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson, is 
appropriate.
 
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:.   

1.  The RO should obtain from the La 
Jolla VAMC all outstanding pertinent 
records of evaluation and/or treatment 
of, and hospitalization for, the 
veteran's respiratory disability.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2005) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter that requests 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to either 
initial rating claim on appeal that is 
not currently of record.  The RO should 
specifically request that the veteran 
furnish the appropriate authorization to 
enable it to obtain and associate with 
the claims file all records of the 
veteran's treatment and/or evaluation by 
the Scripps Clinic.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO's letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  The RO 
should ensure that its  letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006), as regards claims arising 
out of claims for service connection, if 
not otherwise met.  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA pulmonary/respiratory 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to  
examine the veteran, and the report of  
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  

Pulmonary function studies (post 
bronchodilator)  should be accomplished, 
with FEV-1, FEV- 1/FVC, DLCO (SB), and 
maximum oxygen consumption (in ml/kg/min) 
findings noted.  The examiner should 
comment on the veteran's effort.  If any 
of these  particular test results cannot 
be obtained, the examiner should provide 
an explanation.  PFT results should be 
furnished to the requesting physician 
prior to the completion of his or her 
report.  

Furthermore, the examiner should state 
whether the veteran evidences cor 
pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episode(s) of 
acute respiratory failure, and/or whether 
the veteran is in need of outpatient 
oxygen therapy.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions  
reached, in a printed (typewritten) 
report. 

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim for a rating in 
excess of 10 percent since August 16, 
2003, for bullous emphysema should 
include continued consideration of 
whether staged rating, pursuant to 
Fenderson, cited to above, is 
appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


